Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy A. Cassidy on August 31, 2021.
The application has been amended as follows:
 In claim 1, “about” in each of “less than about” and “greater than about” in line 17 and “less than about” in line 18 has been cancelled.
In claim 21, “about” in each of “less than about” and “greater than about” in line 16 and “less than about” in line 17 has been cancelled.
Claim 22 has been cancelled.
In claim 23, “claim 22” in line 2 has been replaced with “claim 21”.

				       EXAMINER’S COMMENT
	US 5,704,613 teaches Teflon as a solid lubricant at col. 15, line 23, but the examiner does not any motivation to use the Teflon in a flame retardant composition of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/Aug. 31, 2021                                                       /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762